—Order, Supreme Court, New York County (Walter Tolub, J.), entered January 25, 1999, which, inter alla, granted defendant permanent sole custody of the parties’ children and exclusive occupancy of the marital home, unanimously modified, on the facts, to remand for further proceedings on the issues of visitation and family therapy, and otherwise affirmed, without costs.
The award of permanent sole custody of the children to defendant father was appropriate, in light of the facts of the case, *393and the close bonds they have with defendant. Although there was no updated report by the original court-appointed forensics expert, a psychologist selected by both parties reached the same conclusion as the forensics expert, namely, that the children are extremely alienated from plaintiff. Exclusive occupancy of the marital home was also properly awarded to defendant, as custodial parent. This is in accord with the provision in the judgment of divorce that the marital home was to be awarded to the custodial parent and this judgment has not been appealed. The record shows that the experts unanimously recommended visitation by plaintiff and continued therapy at least for the children if not the entire family. The record does not presently support the motion court’s denial of visitation and family therapy. Accordingly, we remand for further proceedings on those issues. Concur—Nardelli, J. P., Ellerin, Saxe and Buckley, JJ.